                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

Hex Stone Incorporated, in the Matter                )
of the Title to the M/V MISS DIXIE,                  )
                                                     )
                 Plaintiff,                          )
                                                     )
          vs.                                        )              Case No. 4:19cv536 UNA
                                                     )
                                                     )
JRC Marine, LLC, et al.,                             )
                                                     )
                 Defendants.                         )

                                                ORDER

          The above styled and numbered case was filed on March 20, 2019 and assigned to the

Eastern Division.

          After a review of the case, it was determined that the case was assigned incorrectly. The

case should have been assigned to the Northern Division.

          Accordingly,

          IT IS HEREBY ORDERED that the above styled case is transferred to the Northern

Division and randomly assigned to the Honorable John M. Bodenhausen, United States

Magistrate Judge, under cause number 2:19cv00024.

          IT IS FURTHER ORDERED that cause number 4:19cv536 UNA be administratively

closed.

                                                                   GREGORY J. LINHARES
                                                                     CLERK OF COURT



Dated: March 20, 2019                                        By: /s/ Michele Crayton
                                                                 Court Services Manager

In all future documents filed with the Court, please use the following case number 2:19cv00024 JMB.
